The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
Appellant gave notice of appeal on the 24th day of September, 1929. The statement of facts was filed January 1, 1930, this being more than ninety days after the notice of appeal was given. The State moves to strike out the statement of facts. The motion is well taken. Under the terms of Art. 760, C. C. P., the statement of facts must be filed within ninety days from the date notice of appeal is given in order to be entitled to consideration. Walker v. State, 14 S.W.2d 1026.
The State's motion to strike out the bills of exception is also well taken. The court made an order granting ninety days from the adjournment of court in which to file bills of exception. The court adjourned on the 12th day of October, 1929. The bills of exception were filed on December 27, 1929, this being more than ninety days after notice of appeal was given. The trial judge had no authority to make an order extending the time for filing the bills of exception beyond ninety days from the date notice of appeal was given. McKneely v. State, 10 S.W.2d 544.
The indictment charges a violation of the law and is followed by the charge of the court.
No error appearing, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.
              ON APPELLANT'S MOTION FOR REHEARING.